Vanguard Wellington  Fund Supplement to the Prospectus and Summary Prospectus Dated March 29, 2016 Prospectus and Summary Prospectus Text Changes The following replaces similar text under the heading Investment Advisor: Portfolio Managers Edward P. Bousa, CFA, Senior Managing Director and Equity Portfolio Manager of Wellington Management. He has managed the stock portion of the Fund since 2002. John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager of Wellington Management. He has managed the bond portion of the Fund since 2006 (co-managed since 2017). Loren L. Moran, CFA, Managing Director and Fixed Income Portfolio Manager of Wellington Management. She has co-managed the bond portion of the Fund since 2017. Michael E. Stack, CFA, Senior Managing Director and Fixed Income Portfolio Manager of Wellington Management. He has co-managed the bond portion of the Fund since 2017. Prospectus Text Changes The following replaces similar text in the Investment Advisor section: The managers primarily responsible for the day-to-day management of the Fund are: Edward P. Bousa , CFA, Senior Managing Director and Equity Portfolio Manager of Wellington Management. He has worked in investment management since 1984, has been with Wellington Management and has assisted with management of the Fund since 2000, and has managed the stock portion of the Fund since 2002. Education: B.A., Williams College; M.B.A., Harvard Business School. (over, please) John C. Keogh , Senior Managing Director and Fixed Income Portfolio Manager of Wellington Management. He has worked in investment management since 1979, has been with Wellington Management since 1983, has assisted with management of the Fund since 2003, and has managed the bond portion of the Fund since 2006 (co-managed since 2017). Education: B.A., Tufts University. Loren L. Moran , CFA, Managing Director and Fixed Income Portfolio Manager of Wellington Management. She has worked in investment management since 2006, has been with Wellington Management since 2014, and has co-managed the bond portion of the Fund since 2017. Education: B.S., Georgetown University. Michael E. Stack , CFA, Senior Managing Director and Fixed Income Portfolio Manager of Wellington Management. He has worked in investment management since 1994, has been with Wellington Management since 2000, and has co-managed the bond portion of the Fund since 2017. Education: B.A., University of Virginia. CFA ® is a registered trademark owned by CFA Institute. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 21A 012017 Vanguard Wellington  Fund Supplement to the Statement of Additional Information Dated March 29, 2016 Important Changes to Vanguard Wellington Fund In the Investment Advisory Services section, the text under 1. Other Accounts Managed for Wellington Management Company LLP (Wellington Management) on page B-42 is revised to indicate that Loren L. Moran and Michael E. Stack co-manage the bond portion of Vanguard Wellington Fund with John C. Keogh. Loren L. Moran co-manages the bond portion of Vanguard Wellington Fund; as of November 30, 2016, the Fund held assets of $93 billion. Michael E. Stack co-manages the bond portion of Vanguard Wellington Fund; as of November 30, 2016, the Fund held assets of $93 billion. As of November 30, 2016, Mr. Stack also managed 7 other registered investment companies with total assets of $36.3 billion (advisory fees based on account performance for 2 of these accounts with total assets of $31.2 billion) and 4 other accounts with total assets of $8.6 billion (advisory fees not based on account performance). Within the same section, the following replaces the second paragraph of 2. Material Conflicts of Interest on page B-43: A Portfolio Manager or other investment professional at Wellington Management may place transactions on behalf of other accounts that are directly or indirectly contrary to investment decisions made on behalf of the Fund or make investment decisions that are similar to those made for the Fund, both of which have the potential to adversely impact the Fund depending on market conditions. For example, an investment professional may purchase a security in one account while appropriately selling that same security in another account. Similarly, a Portfolio Manager may purchase the same security for the Fund and one or more other accounts at or about the same time. In those instances the other accounts will have access to their respective holdings prior to the public disclosure of the Funds holdings. In addition, some of these accounts have fee structures, including performance fees, that are or have the potential to be higher, in some cases significantly higher, than the fees Wellington Management receives for managing the Fund. Mr. Bousa, Mr. Keogh, and Mr. Stack also manage accounts that pay performance allocations to Wellington Management or its affiliates. Because incentive payments paid by Wellington Management to the Portfolio Managers are tied to revenues earned by Wellington Management and, where noted, to the performance achieved by the manager in each account, the incentives associated with any given account may be significantly higher or lower than those associated with other accounts managed by a given Portfolio Manager. Finally, the Portfolio Managers may hold shares or investments in the other pooled investment vehicles and/or other accounts identified above. Within the same section, the following replaces similar text on page B-43: 3. Description of Compensation Wellington Management receives a fee based on the assets under management in the Fund as set forth in the Investment Advisory Agreement between Wellington Management and the Trust on behalf of the Fund. Wellington Management pays its investment professionals out of its total revenues, including the advisory fee earned with respect to the Fund. The following information relates to the fiscal year ended November 30, 2016. (over, please) Wellington Managements compensation structure is designed to attract and retain high-caliber investment professionals necessary to deliver high-quality investment management services to its clients. Wellington Managements compensation of the Funds managers listed in the prospectus who are primarily responsible for the day-to-day management of the Fund (the Portfolio Managers) includes a base salary and incentive components. The base salary for each Portfolio Manager who is a partner (a Partner) of Wellington Management Group LLP , the ultimate holding company of Wellington Management, is generally a fixed amount that is determined by the managing partners of Wellington Management Group LLP . The base salary for the other Portfolio Manager is determined by the Portfolio Managers experience and performance in her role as a Portfolio Manager. Base salaries for Wellington Managements employees are reviewed annually and may be adjusted based on the recommendation of a Portfolio Managers manager, using guidelines established by Wellington Managements Compensation Committee, which has final oversight responsibility for base salaries of employees of the firm. Each Portfolio Manager is eligible to receive an incentive payment based on the revenues earned by Wellington Management from the Fund managed by the Portfolio Manager and generally each other account managed by such Portfolio Manager. Mr. Bousas incentive payment relating to the Fund is linked to the net pre-tax performance of the portion of the Fund managed by Mr. Bousa compared to the S&P 500 Index over one- and three-year periods, with an emphasis on three-year results. In 2012, Wellingt on Management began placing increased emphasis on long-term performance and is phasing in a five-year comparison period, which will be fully implemented by December 31, 2016. Wellington Management applies similar incentive compensation structures (although the benchmarks or peer groups, time periods, and rates may differ) to other accounts managed by Mr. Bousa, including accounts with performance fees. The incentive paid to the other Portfolio Managers, which has no performance-related component, is based on the revenues earned by Wellington Management. Portfolio-based incentives across all accounts managed by an investment professional can, and typically do, represent a significant portion of an investment professionals overall compensation; incentive compensation varies significantly by individual and can vary significantly from year to year. The Portfolio Managers may also be eligible for bonus payments based on their overall contribution to Wellington Managements business operations. Senior management at Wellington Management may reward individuals as it deems appropriate, based on other factors. Each Partner is eligible to participate in a Partner-funded tax-qualified retirement plan, the contributions to which are made pursuant to an actuarial formula. Mr. Bousa, Mr. Keogh, and Mr. Stack are Partners. The following sentences are added under Ownership of Securities on page B-44: As of November 30, 2016, Ms. Moran owned shares of the Fund within the $50,001$100,000 range, and Mr. Stack owned shares of the Fund within the $100,001$500,000 range. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 21A 012017
